Citation Nr: 0004305	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  98-00 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to vocational training and rehabilitation program 
benefits under Chapter 31, Title 38, United States Code, for 
the period from August 1996 to December 1996, at the Saint 
Louis University.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel



INTRODUCTION

The veteran had active service from February 1981 to May 
1986.

This appeal arose from a 1997 determination denying the 
veteran's request to reimburse her for the amount of her 
education loans for the period from August 1996 to December 
1996.

The Board of Veterans' Appeals (Board) remanded the veteran's 
claim in January 1999.  In that remand it was noted that, 
while a July 1997 rating decision denied the veteran's claim 
for a compensable evaluation for the residuals of a stress 
fracture of the right foot and a notice of disagreement was 
received from the veteran in September 1997, the current 
record did not show that a statement of the case had been 
issued with respect to the issue of an increased evaluation 
for the residuals of a stress fracture of the right foot.  
While the disability evaluation was increased to 10 percent 
in a March 1998 rating decision, this issue is referred to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, for the issuance of a statement of 
the case.


REMAND

As noted in the previous remand, the current record shows 
that, with respect to the veteran's participation in the 
vocational training and rehabilitation program under Chapter 
31, during the period in question she was in the vocational 
training and rehabilitation program under Chapter 31 but in 
an interrupted status due to medical infeasibility.  While 
the Board requested that consideration of the veteran's claim 
be made under the provisions of 38 C.F.R. § 21.282(b) (1999), 
upon further review, it would appear that induction into a 
vocational rehabilitation program retroactively is not for 
consideration where the veteran is already in a vocational 
rehabilitation program but in an interrupted status.

The veteran was placed in an interrupted status pursuant to 
the provisions of 38 C.F.R. § 21.197 (1999), in May 1995.  In 
a January 1997 VA Counseling Record it was indicated that the 
veteran had previously contacted the VA counseling 
psychologist, asking that she be re-entered into the program.  
The record shows that a Rehabilitation Plan was completed and 
the veteran was removed from her interrupted status, 
effective the semester beginning in January 1997.

As the veteran has contended the VA should reimburse her for 
the cost of her education loans for the period from August 
1996 to December 1996, and participation in the vocational 
training and rehabilitation program is ordinarily required 
for such expenses to be paid, the Board construes the 
underlying issue as a request by the veteran for re-entrance 
from interrupted status, effective in August 1996.  The 
veteran's claim has not been considered under the provisions 
of 38 C.F.R. § 21.197 and the Board finds that a remand is in 
order so that her claim be so considered and so that the 
veteran may be informed of the current laws and regulations 
pertinent to her claim.
 
Accordingly, this matter is REMANDED for the following 
action:
 
The originating agency should refer the 
case to the vocational rehabilitation and 
counseling division of the St. Louis, 
Missouri, Regional Office, and that 
division should adjudicate the veteran's 
claim of entitlement to vocational 
training and rehabilitation program 
benefits under Chapter 31, Title 38, 
United States Code, pursuant to the 
provisions of 38 C.F.R. §§ 21.197, for 
the period from August 1996 to December 
1996.

If the determination remains adverse to the veteran, she and 
her representative should be sent a supplemental statement of 
the case which contains a summary of the relevant evidence, 
citations of the applicable laws and regulations to include 
all those governing eligibility for Chapter 31 vocational and 
rehabilitation training, and the reasons for the decision.  
The veteran and her representative should then be afforded 
the applicable time to respond.  The case should then be 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



